IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                    No. 00-50608
                                  Summary Calendar



      ROZETHIA EVANS, Individually and as
      Next Friend of Eric Evans, a Minor Child,

                                                     Plaintiff-Appellant,

                                        versus

      UNITED STATES OF AMERICA,

                                                     Defendant-Appellee.


                  Appeal from the United States District Court for
                           the Western District of Texas
                            (USDC No. W-99-CV-156)
          _______________________________________________________
                                February 14, 2001

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant Rozethia Evans appeals the district court’s order

dismissing her negligence claim and entering summary judgment against her on her



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
claim of intentional infliction of emotional distress. Because Evans’ negligence

claim arises out of her husband’s assault and battery, it is barred by 28 U.S.C. §

2680(h). Dixon and Lynch undertook nothing more than to perform their military

responsibility. Evans did not present sufficient evidence to support her claim of

intentional infliction of emotion distress, which she has not pursued on appeal.

      Affirmed.




                                          2